Exhibit 10.1

EXECUTION COPY

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 30, 2011, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
MERCURY COMPUTER SYSTEMS, INC., a Massachusetts corporation with offices located
at 201 Riverneck Road, Chelmsford, Massachusetts 01824 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 12, 2010,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 12, 2010, between Borrower and Bank (the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any agreement
whereby Borrower or any Guarantor grants collateral security to Bank, the
“Security Documents”). Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Obligations shall be referred to as
the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following language
appearing as Section 2.1.5 thereof:

“2.1.5 Acquisition Loans.

(a) Availability. During the Draw Period, Bank shall make up to three
acquisition loans (each an “Acquisition Loan”) available to Borrower in an
aggregate amount up to the Acquisition Loan Amount subject to the satisfaction
of the terms and conditions of this Agreement.

(b) Interest-Only Payments. During the period commencing on the first Payment
Date of the month following the month in which the Funding Date in respect of an
Acquisition Loan occurs through and including the Payment Date on August 1,
2010, Borrower shall make monthly payments of interest on each Payment Date, in
arrears, in respect of each outstanding Acquisition Loan.

(c) Principal Repayment. Commencing on the Amortization Date, and continuing on
the Payment Date of each month thereafter to and including the Acquisition Loan
Maturity Date, for each Acquisition Loan, Borrower shall make consecutive equal
monthly payments of principal and interest as calculated by Bank based upon:
(1) the amount of the Acquisition Loan advanced to Borrower by Bank, (2) the
interest rate for the Acquisition Loans as set forth in Section 2.4(a)(ii) and
(3) a payment schedule of monthly payments to and including the Acquisition Loan
Maturity Date. Each Acquisition Loan may only be prepaid in accordance with
Sections 2.1.5(d) and 2.1.5(e).

(d) Mandatory Prepayment Upon an Acceleration. If an Acquisition Loan is
accelerated following the occurrence of an Event of Default, Borrower shall



--------------------------------------------------------------------------------

immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued interest, plus (ii) all other sums, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.

(e) Permitted Prepayment of Loans. Borrower shall have the option to prepay all,
but not less than all, of each of the Acquisition Loans advanced by Bank under
this Agreement, provided Borrower (i) provides written notice to Bank of its
election to prepay the applicable Acquisition Loan(s) at least five (5) Business
Days prior to such prepayment, and (ii) pays, on the date of such prepayment
(A) all outstanding principal of the Acquisition Loan(s) being prepaid plus
accrued interest thereon, plus (B) all other sums, that shall have become due
and payable, including interest at the Default Rate with respect to any past due
amounts.

(f) All outstanding principal and accrued interest with respect to each
Acquisition Loan is due and payable in full on the Acquisition Loan Maturity
Date. Once repaid, the Acquisition Loan may not be reborrowed.”

and inserting in lieu thereof the following:

“[Reserved].”

 

  2 The Loan Agreement shall be amended by deleting the following language
appearing as Section 2.2 thereof:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the aggregate amount of all FX Reserves exceeds (i) while a
Borrowing Base Period is in effect, (A) the lesser of (1) the Revolving Line or
(2) the amount available under the Borrowing Base or (ii) while a Borrowing Base
Period is not in effect, the Revolving Line, Borrower shall immediately pay to
Bank in cash such excess.”

and inserting in lieu thereof the following:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the aggregate amount of all FX Reserves exceeds the Revolving
Line, Borrower shall immediately pay to Bank in cash such excess.”

 

  3 The Loan Agreement shall be amended by deleting the following language
appearing as Section 2.3 thereof:

“2.3 General Provisions Relating to the Credit Extensions. Each Advance and
Acquisition Loan shall, at Borrower’s option in accordance with the terms of
this Agreement, be either in the form of a Prime Rate Credit Extension or a
LIBOR Credit Extension; provided that in no event shall Borrower maintain at any
time LIBOR Credit Extensions having more than four (4) different Interest
Periods. Borrower shall pay interest accrued on the Credit Extensions at the
rates and in the manner set forth in Section 2.4(a).”

 

2



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“2.3 General Provisions Relating to the Credit Extensions. Each Advance shall,
at Borrower’s option in accordance with the terms of this Agreement, be either
in the form of a Prime Rate Credit Extension or a LIBOR Credit Extension;
provided that in no event shall Borrower maintain at any time LIBOR Credit
Extensions having more than four (4) different Interest Periods. Borrower shall
pay interest accrued on the Credit Extensions at the rates and in the manner set
forth in Section 2.4(a).”

 

  4 The Loan Agreement shall be amended by deleting the following language
appearing as Sections 2.4(a) and (b) thereof:

“(a) Interest Rate.

(i) Advances. Each Advance shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to (i) the Prime Rate plus the applicable Prime
Rate Margin or (ii) the LIBOR Rate plus the applicable LIBOR Rate Margin.
Pursuant to the terms hereof, interest on each Advance shall be paid in arrears
on each Payment Date. Interest shall also be paid on the date of any prepayment
of any Advance pursuant to this Agreement for the portion of any Advance so
prepaid and upon payment (including prepayment) in full thereof. All accrued but
unpaid interest on the Advances shall be due and payable on the Revolving Line
Maturity Date.

(ii) Acquisition Loans. Each Acquisition Loan shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to (i) the Prime Rate
plus the applicable Prime Rate Margin or (ii) the LIBOR Rate plus the applicable
LIBOR Rate Margin. Pursuant to the terms of Sections 2.1.5 (b) and (c), interest
on each Acquisition Loan shall be paid in arrears on each Payment Date. Interest
shall also be paid on the date of any prepayment of any Acquisition Loan
pursuant to this Agreement for the portion of any Acquisition Loan so prepaid
and upon payment (including prepayment) in full thereof. All accrued but unpaid
interest on the Acquisition Loan shall be due and payable on the Acquisition
Loan Maturity Date.

(b) Performance Pricing. The Prime Rate Margin and the LIBOR Rate Margin shall
be determined as follows: for any fiscal quarter, as of the first day of each
such fiscal quarter: (i) if the Leverage Ratio for the immediately preceding
four (4) fiscal quarters is less than 1.00:1.00, then the Prime Rate Margin for
such fiscal quarter shall be -0.25% and the LIBOR Rate Margin for such fiscal
quarter shall be 2.75%, and (ii) if the Leverage Ratio for the immediately
preceding four (4) fiscal quarters is equal to or greater than 1.00:1.00, then
the Prime Rate Margin for such fiscal quarter shall be 0.25% and the LIBOR Rate
Margin for such fiscal quarter shall be 3.25%. The Prime Rate Margin and the
LIBOR Rate Margin shall be adjusted quarterly and shall be applied on and after
the first day of each such fiscal quarter.”

and inserting in lieu thereof the following:

“(a) Interest Rate. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) the Prime Rate plus the applicable
Prime Rate Margin or (ii) the LIBOR Rate plus the applicable LIBOR Rate

 

3



--------------------------------------------------------------------------------

Margin. Pursuant to the terms hereof, interest on each Advance shall be paid in
arrears on each Payment Date. Interest shall also be paid on the date of any
prepayment of any Advance pursuant to this Agreement for the portion of any
Advance so prepaid and upon payment (including prepayment) in full thereof. All
accrued but unpaid interest on the Advances shall be due and payable on the
Revolving Line Maturity Date.

(b) Performance Pricing. The Prime Rate Margin and the LIBOR Rate Margin shall
be determined as follows: for any fiscal quarter, as of the first day of each
such fiscal quarter: (i) if the Leverage Ratio for the immediately preceding
four (4) fiscal quarters is less than 1.00:1.00, then the Prime Rate Margin for
such fiscal quarter shall be 0.00% and the LIBOR Rate Margin for such fiscal
quarter shall be 2.50%, and (ii) if the Leverage Ratio for the immediately
preceding four (4) fiscal quarters is equal to or greater than 1.00:1.00, then
the Prime Rate Margin for such fiscal quarter shall be 0.50% and the LIBOR Rate
Margin for such fiscal quarter shall be 3.00%. The Prime Rate Margin and the
LIBOR Rate Margin shall be adjusted quarterly and shall be applied on and after
the first day of each such fiscal quarter.”

 

  5 The Loan Agreement shall be amended by deleting the following language
appearing as Section 2.5(d) thereof:

“(d) Unused Facility Fee. A fee (the “Unused Facility Fee”), payable quarterly,
in arrears, on a calendar year basis, in an amount equal to three/tenths of one
percent (0.30%) per annum of the average unused portion of the Revolving Line
and the unused portion of the Acquisition Loan Amount, as determined by Bank.
The unused portion of the Revolving Line, for the purposes of this calculation,
shall include amounts reserved for products provided in connection with Cash
Management Services and FX Forward Contracts and Letter of Credit Reserves. The
stated amount of any outstanding Letter of Credit for which Bank is receiving a
Letter of Credit fee shall not be considered an unused portion of the Revolving
Line while such Letter of Credit is outstanding. Borrower shall not be entitled
to any credit, rebate or repayment of any Unused Facility Fee previously earned
by Bank pursuant to this Section 2.5(d) notwithstanding any termination of the
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder; and”

and inserting in lieu thereof the following:

“(d) Unused Facility Fee. A fee (the “Unused Facility Fee”), payable quarterly,
in arrears, on a calendar year basis, in an amount equal to (i) if the Leverage
Ratio for the immediately preceding four (4) fiscal quarters is equal to or
greater than 1.00:1.00, three/tenths of one percent (0.30%) per annum of the
average unused portion of the Revolving Line, or (ii) if the Leverage Ratio for
the immediately preceding four (4) fiscal quarters is less than 1.00:1.00,
one-quarter of one percent (0.25%) per annum of the average unused portion of
the Revolving Line, in each case as determined by Bank. The unused portion of
the Revolving Line, for the purposes of this calculation, shall include amounts
reserved for products provided in connection with Cash Management Services and
FX Forward Contracts and Letter of Credit Reserves. The stated amount of any
outstanding Letter of Credit for which Bank is receiving a Letter of Credit fee
shall not be considered an unused portion of the Revolving Line while such
Letter of Credit is outstanding. Borrower shall not be entitled to any credit,
rebate or repayment of any Unused Facility Fee previously earned by Bank
pursuant to this Section 2.5(d) notwithstanding any termination of the

 

4



--------------------------------------------------------------------------------

Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder; and”

 

  6 The Loan Agreement shall be amended by deleting the following language
appearing as Section 5.3 thereof:

“5.3 Accounts Receivable. For any Eligible Account in any Borrowing Base
Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
true and correct in all material respects and all such invoices, instruments and
other documents, and all of Borrower’s Books are genuine and in all respects
what they purport to be. If an Event of Default has occurred and is continuing,
Bank may notify any Account Debtor owing Borrower money of Bank’s security
interest in such funds and verify the amount of such Eligible Account. All sales
and other transactions underlying or giving rise to each Eligible Account comply
in all material respects with all applicable laws and governmental rules and
regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are Eligible Accounts in any
Borrowing Base Certificate. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.”

and inserting in lieu thereof the following:

“[Reserved].”

 

  7 The Loan Agreement shall be amended by deleting the following language
appearing as Sections 6.2 (a) and (b) thereof:

“(a) A/R Agings. As soon as available, and in any event within forty-five
(45) days after the end of each quarter, accounts receivable agings, aged by
invoice date;

(b) Borrowing Base Reports. At any time that a Borrowing Base Period is in
effect and there are any outstanding Advances or Obligations in respect of
Letters of Credit, FX Forward contracts or Cash Management Services which equal
or exceed $4,000,000, as soon as available, and in any event within thirty
(30) days after the end of each month, a Borrowing Base Certificate signed by a
Responsible Officer together with (A) monthly accounts receivable agings, aged
by invoice date, (B) monthly accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, and (C) monthly reconciliations of
accounts receivable agings (aged by invoice date), Borrowing Base Certificate,
deferred revenue report and general ledger;”

and inserting in lieu thereof the following:

“(a) “[Reserved].

(b) “[Reserved].”

 

  8 The Loan Agreement shall be amended by deleting the following language
appearing as Section 6.7 thereof:

 

5



--------------------------------------------------------------------------------

“6.7 Financial Covenants. Achieve with respect to Borrower and its Subsidiaries
on a consolidated basis:

(a) Adjusted Quick Ratio. At all times a ratio of Quick Assets to Current
Liabilities minus the current portion of Deferred Revenue and minus Borrower’s
Indebtedness under the ARS Credit Facility of at least 1.50 to 1.0, which ratio
shall be tested monthly.

(b) Minimum Cash Flow. At any time a Borrowing Base Period is in effect, Minimum
Cash Flow of at least $15,000,000, which will be tested quarterly on a trailing
four quarter basis.”

and inserting in lieu thereof the following:

“6.7 Financial Covenants. Achieve with respect to Borrower and its Subsidiaries
on a consolidated basis:

(a) Adjusted Quick Ratio. At all times a ratio of Quick Assets to Current
Liabilities minus the current portion of Deferred Revenue of at least 1.0 to
1.0, which ratio shall be tested monthly.

(b) Minimum Cash Flow. Minimum Cash Flow of at least (i) $15,000,000 during the
period commencing on the Effective Date through and including June 30, 2012, and
(ii) $17,500,000 after June 30, 2012, in each case tested quarterly on a
trailing four quarter basis.”

 

  9 The Loan Agreement shall be amended by deleting the following language
appearing as Section 6.10 thereof:

“6.10 Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on two (2) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books, provided that no collateral
exams shall be conducted at any time a Borrowing Base Period is not in effect
and the Borrower is in compliance with the financial covenants set forth in
Section 6.7 hereof (unless an Event of Default has occurred and is continuing,
in which case Bank may conduct such inspections or audits at any time). Such
inspections or audits shall be conducted within thirty (30) days of the start of
any Borrowing Base Period if there are (i) any outstanding Advances or
Acquisition Loans or (ii) outstanding Obligations in respect of Letters of
Credit, FX Forward contracts or Cash Management Services which in excess of
$4,000,000. The foregoing inspections and audits shall be at Borrower’s expense,
and the charge therefor shall be $850 per person per day (or such higher amount
as shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than ten (10) days in advance, and Borrower cancels or seeks to
reschedule the audit with less than ten (10) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies), Borrower shall pay Bank a
fee of $1,000 plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”

and inserting in lieu thereof the following:

“6.10 “[Reserved].”

 

6



--------------------------------------------------------------------------------

  10 The Loan Agreement shall be amended by deleting the following language
appearing as Section 7.3 thereof:

“7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) total consideration
including cash and the value of any non-cash consideration (including any
earn-out), for all such transactions does not in the aggregate exceed Thirty
Million Dollars ($30,000,000), and the total cash consideration for all such
transactions does not in the aggregate exceed Twenty Million Dollars
($20,000,000); (b) no Event of Default has occurred and is continuing or would
exist after giving effect to the transactions; (c) the party to the transaction
other than the Borrower or Borrower’s Subsidiary is in the same line of business
as Borrower; (d) prior to the consummation of any such transaction, Bank shall
have received evidence satisfactory to Bank that before and after giving effect
to such transaction, Borrower will be in compliance with all of its covenants
under the Loan Documents, including the financial covenants set forth in
Section 6.7 hereof; (e) prior to the consummation of any such transaction, Bank
shall have received evidence satisfactory to Bank that such transaction will be
accretive to Borrower’s EBITDA; and (f) Borrower is the surviving legal entity.
A Subsidiary may merge or consolidate into another Subsidiary or into Borrower;
provided that with respect to mergers of a Subsidiary into the Borrower, the
Borrower will remain in existence after such merger.”

and inserting in lieu thereof the following:

“7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) total consideration
including cash and the value of any non-cash consideration (including any
earn-out) for any such transaction does not in the aggregate exceed Seventy Five
Million Dollars ($75,000,000), and the total consideration for all such
transactions in any rolling eighteen month period does not in the aggregate
exceed Seventy Five Million Dollars ($75,000,000); (b) no Event of Default has
occurred and is continuing or would exist after giving effect to the
transactions; (c) the party to the transaction other than the Borrower or
Borrower’s Subsidiary is in the same line of business as Borrower; (d) prior to
the consummation of any such transaction, Bank shall have received evidence
satisfactory to Bank that before and after giving effect to such transaction,
Borrower will be in compliance with all of its covenants under the Loan
Documents, including the financial covenants set forth in Section 6.7 hereof;
(e) prior to the consummation of any such transaction, Bank shall have received
evidence satisfactory to Bank that such transaction will be accretive to
Borrower’s EBITDA; (f) prior to the consummation of any such transaction, Bank
shall have received evidence satisfactory to Bank that before and after giving
effect to such transaction, Borrower shall have Liquidity of at least
$50,000,000; and (g) Borrower is the surviving legal entity. A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower; provided that
with respect to mergers of a Subsidiary into the Borrower, the Borrower will
remain in existence after such merger.”

 

  11 The Loan Agreement shall be amended by deleting the following language
appearing as Section 8.1 thereof:

 

7



--------------------------------------------------------------------------------

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within five (5) Business Days after such Obligations are due and
payable (which five (5) Business Day cure period shall not apply to payments due
on the Revolving Line Maturity Date or the Acquisition Loan Maturity Date).
During the cure period, the failure to make or pay any payment specified under
clause (a) or (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);”

and inserting in lieu thereof the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within five (5) Business Days after such Obligations are due and
payable (which five (5) Business Day cure period shall not apply to payments due
on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);”

 

  12 The Loan Agreement shall be amended by deleting the following definitions
in Section 13.1 thereof:

“Acquisition Loan” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.

“Acquisition Loan Amount” is an Acquisition Loan or Acquisition Loans in an
amount equal to Twenty Million Dollars ($20,000,000).

“Acquisition Loan Maturity Date” is February 11, 2014.

“Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank,
upon notice to Borrower, may decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.

“Borrowing Base Period” is, on and after the Effective Date, any period
(a) beginning on the day on which Borrower has unrestricted cash and Cash
Equivalents at Bank in an amount less than the sum of (i) Ten Million Dollars
($10,000,000) and (ii) the outstanding balance of all Credit Extensions, as
determined by Bank in its sole discretion (the “Borrowing Balance”); and
(b) ending on the date on which Borrower has maintained unrestricted cash and
Cash Equivalents at Bank equal to or greater than Ten Million Dollars
($10,000,000) in excess of the Borrowing Balance for thirty (30) consecutive
days, as determined by Bank in its sole discretion. A Borrowing Base Period
shall also be in effect at any time an Event of Default has occurred and is
continuing.”

 

  13 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

 

8



--------------------------------------------------------------------------------

“Availability Amount” is (a) while a Borrowing Base Period is in effect, (i) the
lesser of (A) the Revolving Line or (B) the amount available under the Borrowing
Base minus, (ii) the Dollar Equivalent amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserve, minus (iii) the aggregate amount of all FX
Reserves, minus (iv) any amounts used for Cash Management Services, and minus
(v) the outstanding principal balance of any Advances and (b) while a Borrowing
Base Period is not in effect, (i) the Revolving Line minus (ii) the Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve, minus (iii) the aggregate amount of all FX Reserves, minus (iv) any
amounts used for Cash Management Services, and minus (v) the outstanding
principal balance of any Advances.

“Credit Extension” is any Advance, Letter of Credit, Acquisition Loan, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

“LIBOR Credit Extension” means an Advance or Acquisition Loan that bears
interest based on the sum of the LIBOR Rate plus the LIBOR Rate Margin.

“Minimum Cash Flow” is for any period of determination, Borrower’s TFQ EBITDA,
minus Borrower’s capital expenditures during such period, minus taxes paid by
Borrower in cash during such period.

“Prime Rate” is the greater of (i) four percent (4.00%) and (ii) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.

“Prime Rate Credit Extension” means an Advance or Acquisition Loan that bears
interest based on the Prime Rate plus the Prime Rate Margin.

“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash, Cash
Equivalents, net billed accounts receivable and investments (other than the
Pledged ARS and the ARS Rights) with maturities of fewer than 12 months
determined according to GAAP.

“Revolving Line” is an Advance or Advances in an amount equal to Fifteen Million
Dollars ($15,000,000).

“Revolving Line Maturity Date” is February 11, 2012.”

and inserting in lieu thereof the following:

“Availability Amount” is the Revolving Line minus (i) the Dollar Equivalent
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) plus an amount equal to the Letter of Credit Reserve, minus
(ii) the aggregate amount of all FX Reserves, minus (iv) any amounts used for
Cash Management Services, and minus (iii) the outstanding principal balance of
any Advances.

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

 

9



--------------------------------------------------------------------------------

“LIBOR Credit Extension” means an Advance that bears interest based on the sum
of the LIBOR Rate plus the LIBOR Rate Margin.

“Minimum Cash Flow” is for any period of determination, Borrower’s TFQ EBITDA,
minus Borrower’s capital expenditures during such period, minus taxes paid by
Borrower in cash during such period and minus earn-out payments paid by Borrower
in cash during such period.

“Prime Rate” is, with respect to any day, is the greater of (i) three and
one-quarter percent (3.25%) and (ii) the “Prime Rate” as quoted in the Wall
Street Journal print edition on such day (or, if such day is not a day on which
the Wall Street Journal is published, the immediately preceding day on which the
Wall Street Journal was published).

“Prime Rate Credit Extension” means an Advance that bears interest based on the
Prime Rate plus the Prime Rate Margin.

“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash, Cash
Equivalents, net billed accounts receivable and investments with maturities of
fewer than 12 months determined according to GAAP.

“Revolving Line” is an Advance or Advances in an amount equal to Thirty Five
Million Dollars ($35,000,000).

“Revolving Line Maturity Date” is February 11, 2014.”

 

  14 The Loan Agreement shall be amended by adding the following definition in
Section 13.1 thereof:

“Liquidity” is, at time of determination, the sum of (i) the then Availability
Amount plus (ii) Borrower’s domestic (U.S.) consolidated unrestricted cash and
Cash Equivalents.”

 

  15 The Loan Agreement shall be amended by deleting the Notice of Borrowing
appearing as Exhibit B thereto and inserting in lieu thereof the Notice of
Borrowing attached hereto as Schedule 1.

 

  16 The Loan Agreement shall be amended by deleting the Compliance Certificate
appearing as Exhibit C thereto and inserting in lieu thereof the Compliance
Certificate attached hereto as Schedule 2.

 

  17 The Loan Agreement shall be amended by deleting the Borrowing Base
Certificate appearing as Exhibit D thereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to Twenty Five
Thousand Dollars ($25,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in that
certain Perfection Certificate of Borrower dated as of January 11, 2011, and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.

 

10



--------------------------------------------------------------------------------

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

11



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

MERCURY COMPUTER SYSTEMS, INC.

By:  

/s/ Robert E. Hult

Name:   Robert E. Hult Title:   Senior Vice President, Chief Financial Officer,
and Treasurer BANK: SILICON VALLEY BANK By:  

/s/ Larisa B. Chilton

Name:   Larisa B. Chilton Title:   Vice President

The undersigned, LNX CORPORATION, a Massachusetts Corporation, hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of a certain
Unconditional Guaranty in favor of Bank dated January 18, 2011 (the “Guarantee”)
and acknowledges, confirms and agrees that the Guarantee shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection therewith.

 

LNX CORPORATION By:  

/s/ Robert E. Hult

Name:   Robert E. Hult Title:   Treasurer

The undersigned, MERCURY FEDERAL SYSTEMS, INC., a Delaware Corporation, hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unconditional Guaranty in favor of Bank dated February 12, 2010 (the
“Guarantee”) and acknowledges, confirms and agrees that the Guarantee shall
remain in full force and effect and shall in no way be limited by the execution
of this Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection therewith.

 

MERCURY FEDERAL SYSTEMS, INC. By:  

/s/ Robert McCollum

Name:   Robert McCollum Title:   Treasurer

 

12



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT B

FORM OF NOTICE OF BORROWING

MERCURY COMPUTER SYSTEMS, INC.

Date:                     

 

TO:   SILICON VALLEY BANK   275 Grove Street, Suite 2-200   Newton,
Massachusetts 02466   Attention: Ms. Lara Chilton RE:   Loan and Security
Agreement dated as of February 12, 2010 (as amended, modified, supplemented or
restated from time to time, the “Loan Agreement”), by and between Mercury
Computer Systems, Inc. (“Borrower”) and Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance.

1. The Funding Date, which shall be a Business Day, of the requested borrowing
is                     .

2. The aggregate amount of the requested borrowing is $             .

3. The requested Credit Extension shall consist of $              of Advances.

4. The requested Credit Extension shall consist of $              of Prime Rate
Credit Extensions and $              of LIBOR Credit Extensions.

5. The duration of the Interest Period for the LIBOR Credit Extension included
in the requested Credit Extension shall be              month(s).

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and after giving effect thereto, and to the application of the proceeds
therefrom, as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof;

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance; and

(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the
Availability Amount.

 

13



--------------------------------------------------------------------------------

BORROWER           MERCURY COMPUTER SYSTEMS, INC.     By:  

 

    Name:  

 

    Title:  

 

For internal Bank use only

 

LIBOR Pricing Date

  LIBOR     LIBOR Variance     Maturity Date              %   

 

14



--------------------------------------------------------------------------------

Schedule 2

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                      FROM:    Mercury
Computer Systems, Inc.   

The undersigned authorized officer of Mercury Computer Systems, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 or 6.4 of the
Agreement; and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Compliance Certificate    Monthly within 30 days    Yes No Quarterly Financial
Statements    Quarterly within 45 days    Yes No Annual financial statement (CPA
Audited) + CC    FYE within 90 days    Yes No 10-Q, 10-K and 8-K    Within 10
days after filing with SEC    Yes No Annual projections    Within 45 days of
year end    Yes No

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

Financial Covenant

  

Required

  

Actual

  

Complies

Maintain/achieve

        

Minimum Adjusted Quick Ratio (all times; tested monthly)

   1.00:1.0            :1.0    Yes No

Minimum Cash Flow (tested quarterly )

   $15MM through and    $                 Yes No

 

15



--------------------------------------------------------------------------------

   including 6/30/12; $17.5MM after 6/30/12      

 

Performance Pricing

   Applies  

Leverage Ratio less than 1.00: 1.00

  

Prime Rate Margin 0.00%; LIBOR Rate Margin 2.50%

     Yes No   

Leverage Ratio equal to or greater than 1.00: 1.00

  

Prime Rate Margin 0.50%; LIBOR Rate Margin 3.00%

     Yes No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

      BANK USE ONLY Mercury Computer Systems. Inc.             Received by:  

 

By:  

 

      AUTHORIZED SIGNER Name:  

 

    Date:  

 

Title:  

 

            Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:   Yes No

 

16



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Adjusted Quick Ratio (Section 6.7(a))

Required: 1.00:1.00

Actual:           :1.00

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
and its Subsidiaries      $                 B.    Aggregate value of the net
billed accounts receivable of Borrower and its Subsidiaries      $             
   C.   

Aggregate value of the Investments with maturities of fewer than 12 months

of Borrower and its Subsidiaries

     $                 D.    Quick Assets (the sum of lines A through C)     
$                 E.    Aggregate value of Obligations to Bank     
$                 F.    Aggregate value of liabilities that should, under GAAP,
be classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and not otherwise reflected in line E above that matures
within one (1) year      $                 G.    Current Liabilities (the sum of
lines E and F)      $                 H.    Current Portion of Deferred Revenue
     $                 I.    Lines G minus the lines H    J.    Quick Ratio
(line D divided by line I)                      Is line J equal to or greater
than 1.00:1:00?                    No, not in compliance     
             Yes, in compliance                    

 

17



--------------------------------------------------------------------------------

II. Minimum Cash Flow (Section 6.7(b))

Required: $15,000,000 through and including 6/30/12; $17,500,000 after 6/30/12

Actual (trailing four quarters):

 

A.    Net Income      $                 B.    Interest Expense     
$                 C.    Depreciation      $                 D.    Amortization
     $                 E.    Income tax expense      $                 F.   
Non-cash stock compensation      $                 G.    Other non-cash expenses
approved by Bank      $                 H.    EBITDA (Line A plus line B plus
line C plus line D plus line E plus line F)      $                 I.    Capital
Expenditures      $                 J.    Cash Taxes      $                 K.
   Earn-out payments      $                 L.    Minimum Cash Flow (Line H
minus line I minus line J minus line K)      $                 Is line L equal
to or greater than $15,000,000 prior to 6/30/12; $17,500,000 after 6/30/12?   
                No, not in compliance                   Yes, in compliance   

 

18